188 N.W.2d 879 (1971)
Reverend Jerome J. STREI, Respondent,
v.
CHURCH OF ST. JOSEPH et al., Relators.
No. 42588.
Supreme Court of Minnesota.
July 9, 1971.
Jardine, Logan & O'Brien and Gerald M. Linnihan and Jon Levy, St. Paul, for relators.
Thomas W. Walsh, Minneapolis, for respondent.
Heard before KNUTSON, C. J., and NELSON, OTIS, ROGOSHESKE, and KELLY, JJ.

OPINION
PER CURIAM.
Certiorari to review a decision of the Workmen's Compensation Commission awarding medical expenses to an employee. The commission found from the testimony of the only medical expert that the employee sustained a personal injury arising out of and in the course of his employment. Relators contend that employee's injury did not arise out of his employment.
Because we cannot hold that the determinative finding that employee's injury arose out of his employment is unsupported by substantial evidence in view of the entire record as submitted,[1] we affirm.
Affirmed.
NOTES
[1]  See Minn.St. 15.0425(e), which is synonymous with this court's previous enunciations of the scope of review of decisions of the Workmen's Compensation Commission, collected in 21 Dunnell, Dig. (3 ed.) § 10426.